This case presents nothing new. The opinion of Mr. Justice, FEAD overturns a rule of property of great public moment, firmly fixed by repeated decisions of this court, takes from the sovereign State a vested public trust, and, contrary to such trust, vests title in fee in private parties, without the trustee or beneficiaries being parties litigant.
Plaintiffs sold and defendants purchased the land by government description.
It is elementary knowledge that meander lines were run for the purpose of ascertaining the quantity of upland to be charged for upon sale by the government. In this State the Federal government conveyed nothing between the meander line and water, considering such strip, if any, to vest in the State in its capacity of sovereign, in trust, leaving disposition thereof to State law, not counter to riparian or littoral rights. The United States never surveyed for sale or other disposition land between the meander line and waters of the Great Lakes and never sold or disposed of the same. The State of Michigan, upon admission to the Union, took all such land in its capacity as sovereign in trust for all time for all the people.
Upon inland waters, inclusive of all rivers, the law of this State has not limited title to the meander line, but, in rivers, to the center of the thread of the stream (Sewers v. Hacklander, 219 Mich. 143), and, *Page 230 
in lakes, into the waters, subject to certain public rights in navigable waters and Federal regulation of navigation, not here involved or necessary to be mentioned. Upon the Great Lakes proprietary titles have never extended beyond the meander line. This has been uniformly adjudged by this court in many cases. The last utterance having been written by Mr. Justice POTTER and unanimously adopted. Newman v. Bump, 245 Mich. 665. That case is on all fours with this.
In Ainsworth v. Hunting  Fishing Club, 159 Mich. 61, it was held:
"It is the established law of this State that riparian owners along the Great Lakes own only to the meander line, and that title outside this meander line, subject to the rights of navigation, is held in trust by the State for the use of its citizens."
The law on this subject has been so long settled in this State as to forbid looking beyond our decisions.Lincoln v. Davis, 53 Mich. 375 (51 Am. Rep. 116); People v.Silberwood, 110 Mich. 103 (32 L.R.A. 694); People v. Warner,116 Mich. 228; State v. Fishing  Shooting Club,127 Mich. 580; Ainsworth v. Hunting  Fishing Club, supra; Olds v.Commissioner of State Land Office, 150 Mich. 134; State v.Venice of America Land Co., 160 Mich. 680; Kavanaugh v. Rabior,222 Mich. 68; Kavanaugh v. Baird, 241 Mich. 240; Newman v.Bump, supra.
We again hold that, on the Great Lakes, within this State, from the meander line to the water's edge, the adjoining proprietor has littoral rights in the nature of a permanent easement of unobstructed access to the water, but no title in fee. If the water recedes his easement follows. Title to soilunder the waters of the Great Lakes, opposite private lands, and to the meander line, is in the State, in *Page 231 
trust, and not as proprietor. Recession of water relicting lakebed opposite the holding of an upland proprietor does not give the upland proprietor title thereto, nor enable the State to exercise alienability thereof.
It is not necessary under the issue to detail littoral rights under the perpetual easement.
My Brother's opinion is far-reaching, for it constitutes the Michigan shore line of 1,624 miles private property, and thus destroys for all time the trust vested in the State for the use and benefit of its citizens.
Plaintiffs are entitled to a decree of foreclosure of the land contract, and defendants' cross-bill should be dismissed.
Reversed, with costs to plaintiffs.
McDONALD, J., concurred with WIEST, C.J.